DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.

Status
This First Action Final Office Action is in response to the communication filed on 28 September 2021. Claims 2, 5, 11, 13-14, and 17-21 have been cancelled, claims 1 and 10 have been amended, and no new claims have been added.  Therefore, claims 1, 3-4, 6-10, 12, and 15-16 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC § 102; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
The Examiner notes that claim 1 recites “the portable computing device is configured to transmit analytic information” of the user or identified recipient, and then later that “wherein the analytic information associated with the identified recipient comprises information about the recipient received from one or more social media outlets”. However, there is no support for the social media information having been transmitted from the portable computing device. Therefore, this is interpreted as “the analytic information” referring to any analytic information – not specifically the analytic information received from the portable computing device. To interpret this otherwise (i.e., e.g., that the social media information is passed through the portable 

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-10, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (U.S. Patent Application Publication No. 2012/0203572).

Claim 1: Christensen discloses a recipient-specific retail display unit comprising:

a retailer kiosk communicatively coupled to the proximity sensing device (0034, “When a consumer enters a store--be it a grocery store, warehouse store, retail store, or the like, one or more kiosks may be present for the consumer to use to initially check-in”, proximity sensing as at 0034-0035, 0040, 0046, 0099-0101 as above),
said retailer kiosk comprising a non-transitory computer readable storage medium having an application thereon, wherein the application is configured to instruct one or more processors to perform the following steps (0038, 0040-0041, application, or “app” controlling the activity):
display, on a graphical user interface of a display, a first set of advertising content at an interval (0037, holiday items at certain times of the year, 0042, “initiate contact with retail consumers … and in-turn, make general and targeted one-to-one product discount offers” as a first set of advertising content, ;
instruct the proximity sensing device to emit periodic signals with a specified power level (0034-0035, 0046, 0077, 0099-0101, RFID, NFC, etc. as means of contact emitting periodic signals),
wherein the periodic signals are configured to be detected by a portable computing device (0034-0035, 0046, 0077, 0099-0101, RFID, NFC, etc. as means of contact emitting periodic signals),

wherein the analytic information associated with the user comprises user consumer behavioral patterns (0036, “offers or shopping suggestions, which may be based, in whole or part, on the consumer's prior preferences, demographic data, prior purchases”, etc., 0037, “if a consumer deposits a payroll check or purchases six rolls of paper towels during each store visit, and visits the store on the average of once a week”, an algorithm can determine suggested items for a shopping list) and wherein the analytic information associated with the identified recipient comprises information about the recipient received from one or more social media outlets (0091, “utilizing social media to attract and initiate product purchase via the POE Kiosk. A social media box may be added to the kiosk to would encourage users to approach by being interested in friend's recommendations using the Facebook-like properties when making contact with the kiosk” and “using the Facebook platform (or other social media platform, including but not limited to Google+, MySpace, 
obtain, from the central advertising server, a second set of advertising content generated according to analytic information associated with the user of the portable computing device or the identified recipient (0036, “consumer may then be presented with a number of discount or coupon offers or shopping suggestions”, 0037, recommendations based on history that is specific to the consumer, 0038, virtual shopping list presented when consumer enters store, 0039, “As the consumer selects each item from the shelf, it may be ticked off the list … and [t]he consumer device may also tell the consumer where to find certain items on the list, based on aisle number or even by giving directions (e.g., ‘10 paces ahead on the left’)”);
display, on the graphical user interface of the display, the second set of advertising content on the display for view by the user of the portable computing device in lieu of the first set of advertising content (0036, consumer presented with display in coupon or list form, 0052, touch technology indicating a display, 0076-0077, indicating interaction with display information, 0079 ”Offers may also be displayed at the kiosk and transferred by ‘tapping’ the smart phone thus transferring discounts from the kiosk to the cell phone”; 0067 and 0108, interface); and
facilitate a transaction with the user for consumer items depicted in the advertising content (0036-0037, purchase history data included, indicating purchase via the app, 0039, “log the total of purchases made”, 0043, purchases, 0050, 

Claim 3: Christensen discloses the retail display unit of Claim 1, wherein the central advertising server is configured to generate the second set of advertising content according to an advertising effectiveness level of at least one instance of the advertisement content associated with a consumer item (0036-0038, discounts, offers, suggestions as based on shopping history, which would include history of system use, 0044, exchange/transfer purchasing data for analysis of future one-to-one offers, “reducing marketing expenses and increasing average purchases resulting in improved marketing and advertising Return On Investments (ROI)”, 0105, “real-time data report generating capability 135 for generating demographic and sales data for retailer and wholesaler clients”, 0106-0107, shopping lists and discounts/coupons presented based on sales data). 

Claim 4: Christensen discloses the retail display unit of Claim 1, wherein the proximity sensing device comprises at least one of an indoor proximity system (IPS) device and a near field communication device (0035, 0038, 0040, RFID). 



Claim 7: Christensen discloses the retail display unit of Claim 1, wherein the advertising content comprises information associated with an account of the user, the account being managed by a merchant of the user (0035-0038, loyalty information used, 0043-0044, Customer Relationship Marketing (CRM) and MerchantSellect CRM, 0105, “data storage database 131 which includes customer files 132, online registration interface 133 (e.g., via internet, smart phone, or the like) the CRM system 134, and real-time data report generating capability 135 for generating demographic and sales data for retailer and wholesaler clients.” 0106, “the CRM system tracks individual consumer purchase data, and has access to vast amounts of consumer purchasing data on the Retailer Host Database”). 



Claim 9: Christensen discloses the retail display unit of Claim 1, wherein the second set of advertising content is associated with a stored value card available for purchase by the user (0049, “the advertising content may include information, such as special offers associated with the stored value cards”, 0068, “dispense a loaded debit card”, 0069, “transfer the funds to the user in the form of a prepaid debit, credit, or awards card”)

Claims 10, 12, and 15-16 are rejected on the same basis as claims 1, 3, and 7-8 above since Christensen discloses a recipient-specific advertising method comprising the same or similar activities as indicated at claims 1, 3, and 7-8 above, where claim 10 further recites “displaying, to the user, on the display, an interactive field for receiving a set of information associated with the identified recipient, wherein the identified recipient is separate and distinct from the user” (0069, “payroll money may also be directed to pay bills online, or to be transferred (e.g. wire transfer, MoneyGram, or the like) to other parties”, where such transfers necessarily require information associated with the recipient – i.e., the “other part[y]” in order to . 

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.

Applicant’s only argument is that “Claims 1 and 10 recite, in part the use of ‘analytic information associated with the identified recipient [that] comprises information about the identified recipient received from one or more social media outlets.’ This element is lacking from Christensen. As previously noted, none of the citations to Christensen disclose, teach, or even suggest wherein the application is further executed to display one or more interactive fields for receiving recipient information associated with an intended recipient of a consumer item, where analytic information is obtained from a social media outlet.”
The Examiner notes that the claim 1 does not indicate “the application is further executed to display one or more interactive fields” – no interactive fields are indicated at claim 1. Claim 10 recites displaying content (element 1), instructing to emit signals by a proximity sensor (element 2), the signals detectable by a computing device configured to “transmit user analytic information associated with the user of the portable computing device or an identified recipient to a central advertising server”, where the “or” phrasing indicates that either user information is required OR, in the alternative, identified recipient information is required – NOT that .

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moon (U.S. Patent Application Publication No. 2006/0224450) discusses kiosk that detects proximate customers by “well known” means such as near contact, Bluetooth, WiFi, infrared, etc. periodically or episodically, and based on buying habits or purchase behavior (see, e.g., Moon at 0009, 0033, 0057)
Shenoy et al. (U.S. Patent Application Publication No. 2015/0066757, hereinafter Shenoy) teaches “A requester 102 may submit a request for a virtual gift card to a processing server 104. The request may be submitted via any suitable method, such as via … kiosk … and may also indicate a merchant 106 with whom the gift card may be redeemed, and a recipient 108 that is to receive the gift card” (Shenoy at 0024).
Ziarno (U.S. Patent No. 5,665,952), from as far back as 1997 (based on publication date), discusses “An electronic contributions or gifts management terminal” (column:line 8:35-36), such as various forms of value cards as gifts (9:60-10:51), and including gift recipient information (15:58-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622